Citation Nr: 0838331	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to July 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in October 2005, the veteran filed a 
Notice of Disagreement addressing the RO's denial of service 
connection for a skin disorder and initial evaluation for a 
left shoulder disability.  However, the veteran's substantive 
appeal only addressed the issue of service connection for a 
skin condition.  Thus, the issue of entitlement to an initial 
compensable evaluation for a left shoulder disability is not 
in appellate status before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

Service treatment reports reflect that the veteran was 
treated for a heat rash in September 1986 on his arms back 
and chest, noted as secondary to infection.  He was also 
treated for a heat rash in July 1987, noted as a skin-
follicular rash secondary to infection on the arms, chest and 
abdomen.  The separation examination was negative for any 
complaints or findings of a skin condition.

Private medical records from October 2001 to February 2002 
reflect the veteran was treated and diagnosed with seborrhea 
inflammation.

In an August 2005 VA examination, the veteran reported that 
his skin problem began in the mid 1980's for which he was 
treated while in service.  An examination of the skin 
revealed several areas of depigmentation on the forearms from 
the elbows to the wrists and on the chest just below the 
breasts.  A macular papular rash in the presternal area was 
noted as being of no significance.  The veteran pointed out 
areas of depigmentation on his upper arms and lower 
extremities of punctuate dots of depigmentation, which the 
examiner opined were barely discernable.  The examiner 
diagnosed the veteran with a history of seborrheic 
inflammation of the skin and concluded that there was no 
significant rash that could be discerned.  The examiner also 
opined that the rash on his anterior chest and punctuate dots 
of depigmentation on his upper and lower extremities, were of 
no significance cosmetically and were not disabling.  The 
claims file was not available for review.  

The VA examiner's conclusions do not appear to be based on a 
complete review of the claims file, and do not provide an 
opinion regarding whether the veteran's current skin 
condition is as likely as not related to his military 
service.  Thus, the Board finds that the claims file should 
be forwarded for a VA examination to determine which, if any, 
of the veteran's current skin diagnoses are related to 
service.  The Board notes that while the VA may ask for a 
clarification of the opinion of the August 2005 VA examiner, 
as no opinion regarding a relationship between the veteran's 
current condition and his military service was made and the 
claims file was not reviewed, a new VA examination is 
appropriate.

Additionally, in his April 2006 VA Form 9, the veteran 
indicates that he had been treated at the VA for his current 
skin condition since 2003 at the VA Clinic in Port Charlotte, 
Florida, under the care of his physician, Dr. N. P.  Such 
records, as well as ongoing medical records, should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him for a 
skin condition since he filed his claim in 
November 2004.  After securing any necessary 
release, such records should be requested.  
In addition, any pertinent VA treatment 
records dating from 2003 should be obtained.  
All records which are not duplicates of those 
already in the claims file should be 
associated with the claims file.

2.  The RO/AMC should schedule the veteran 
for a VA dermatology examination to 
determine the current nature of his skin 
condition.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any disorder found.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that the 
veteran's current skin condition, is 
related to the treatment for a heat rash 
during his active service.  A complete 
rationale for any opinions should be 
provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




